Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 4/16/2021 has been entered. Claims 1-4 and 6-12 are pending. Claim 5 has been cancelled. Claims 11-12 have been added. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0026745) (hereinafter Cheng) in view of Inaba et al. (US 2018/0246550) (hereinafter Inaba)
Re claim 1: Cheng teaches a headlight (100, fig. 1) for a vehicle with a cooling device (2, fig. 1) for a semiconductor illuminant (10, fig. 1) (LED chip, see para [0027]), the cooling device (2) comprising: a fluid circuit (4, 51, fig. 1) with an evaporator (3, fig. 1), on or in which the semiconductor illuminant (10) is arranged and in which a cooling medium (coolant, see para [0032]) is evaporated (vaporization, see para [0032]); and a condenser (6, fig. 1) in which the cooling medium (coolant, see para [0032]) is condensed (condensed liquid coolant, see para [0041]), wherein the cooling medium (coolant, see para [0032]) comprises a first coolant (Novec, 
However, Cheng fails to teach the cooling medium comprises a second coolant having a second evaporation temperature, the first evaporation temperature being lower than the second evaporation temperature.
Inaba teaches a cooling medium comprises first coolant (11, fig. 1) (Novec 7000, see para [0061]) has a first evaporation temperature (boiling point of 34°C, see para [0057]), and a second coolant (t, fig. 1) (Fluorinert FC-43, see para [0061]) having a second evaporation temperature (boiling point of 174°C, see para [0057]), the first evaporation temperature (34°C) being lower than the second evaporation temperature (174°C).
Therefore, in view of Inaba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second coolant to the cooling medium of Cheng where the second coolant has an second evaporation temperature and the first evaporation temperature being lower than the second evaporation temperature, in order to improve the cooling performance of the device [Inaba, 0061].

Re claim 3: Cheng teaches the first evaporation temperature (evaporation temperature of Novec, see para [0029]) of the first coolant (Novec, see para [0029]) lies below a nominal operating temperature of the semiconductor illuminant (10) (Note: material of Novec coolant the 

Re claim 4: Cheng in view of Inaba teaches a second coolant (13, fig. 1; Inaba) (Fluorinert FC-43, see para [0061] ; Inaba) having a second evaporation temperature (boiling point of 174°C, see para [0057] ; Inaba), the second evaporation temperature (174°C; Inaba)  of the second coolant lies below a damage temperature (1000°C can be a damaging temperature for LED of Cheng) of the semiconductor illuminant (10, fig. 1; Cheng).  

Re claim 6: Cheng in view of Inaba teaches a steam line (4, fig. 1; Cheng) extends between the evaporator (3, fig. 1; Cheng) and the condenser (6, fig. 1; Cheng), through which the first coolant (Novec, see para [0029]; Cheng) and the second coolant (Fluorinert FC-43, see para [0061]; Inaba) are conducted from the evaporator (3; Cheng) to the condenser (6; Cheng) and wherein a liquid line (51, fig. 1; Cheng) extends from the condenser (6; Cheng) to the evaporator (3; Cheng) through which the first coolant (Novec, see para [0029]; Cheng) and the second coolant (Fluorinert FC-43, see para [0061]; Inaba) are conducted from the condenser (6; Cheng) to the evaporator (3; Cheng).  

Re claim 7: Cheng teaches the steam line (4, fig. 1) and the liquid line (51, fig. 1) are formed separately from each other (see fig. 1).

Re claim 11: Cheng fails to teach both the first coolant and the second coolant have a perfluorinated chemical compound which is derived from an ethyl isopropyl ketone. 

Therefore, in view of Inaba, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a second coolant where both the first coolant and the second coolant have a perfluorinated chemical compound which is derived from an ethyl isopropyl ketone, in order to improve the cooling performance of the device [Inaba, 0061].

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0026745) in view of Inaba et al. (US 2018/0246550) as applied to claim 1 above, and further in view of Booker et al. (US 2014/0071707) (hereinafter Booker).
Re claim 2: Cheng in view of Inaba fails to teach the first coolant and the second coolant form a mixture.  
Booker teaches the first coolant (alcohol, see para [0015]) and the second coolant (water, see para [0015]) form a mixture (alcohol/water mix, see para [0015]).
Therefore, in view of Booker, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the material of the cooling medium of Cheng from alcohol to an alcohol/water mix where the first coolant and the second coolant form a mixture, in order to provide a desired evaporation rate of the cooling medium.

8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0026745) in view of Inaba et al. (US 2018/0246550) as applied to claim 1 above, and further in view of Wang et al. (US 2006/0285331) (hereinafter Wang).
Re claim 8: Cheng teaches in relation to an installation position (position of 100, fig. 1) of the headlight (100, fig. 1) in a vehicle, the evaporator (3, fig. 1) has a lower geodetic height position (3 is lower than highest position of 6, fig. 1) than the condenser (6, fig. 1).
However, Cheng fails to teach an uppermost surface of the evaporator is positioned below a lowermost surface of the condenser.  
Wang teaches an uppermost surface of the evaporator (upper surface of 129, fig. 1B) is positioned below a lowermost surface of the condenser (lowermost surface of 127, fig. 1B).
Therefore, in view of Wang, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to reposition the evaporator and condenser of Cheng such that an uppermost surface of the evaporator is positioned below a lowermost surface of the condenser, in order to improve the flow of the coolant to maximize heat dissipation.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0026745) in view of Inaba et al. (US 2018/0246550) as applied to claim 1 above, and further in view of Wakabayashi (WO 2006052022) (refer to IDS filed 12/22/2020).
Re claim 9: Cheng in view of Inaba fails to teach the condenser is arranged outside a housing of the headlight.
Wakabayashi teaches a condenser (40, fig. 1) is arranged outside a housing (10, fig. 1) of the head light (10, 11, fig. 1).
.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0026745) in view of Inaba et al. (US 2018/0246550) in view of Booker et al. (US 2014/0071707) as applied to claim 2 above, and further in view of Nilssen et al. (US 2011/0193479).
Re claim 10: Cheng in view of Inaba in view of Booker fails to teach the semiconductor illuminant is brought into direct contact with the mixture of the first coolant and the second coolant.
Nilssen teaches a semiconductor illuminant (5, fig. 8) is brought into direct contact with the mixture (3, fig. 8) (water alcohol mixture, see para [0017]) of the first coolant (water, see para [0017]) and the second coolant (alcohol, see para [0017]).
Therefore, in view of Nilssen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to put the semiconductor illuminant of Chen into direct contact with the mixture of the first coolant and the second coolant, in order to improve heat conduction of the semiconductor illuminant thereby prolonging the lifetime of the device.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0026745) in view of Inaba et al. (US 2018/0246550) in view of Wang et al. (US  as applied to claim 8 above, and further in view of Wakabayashi (WO 2006052022) (refer to IDS filed 12/22/2020).
Re claim 12: Cheng in view of Inaba in view of Wang fails to teach the condenser is arranged outside a housing of the headlight.
Wakabayashi teaches a condenser (40, fig. 1) is arranged outside a housing (10, fig. 1) of the head light (10, 11, fig. 1).
Therefore, in view of Wakabayashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the condenser of Cheng outside a housing of the head light, in order to enhance and increase heat dissipation to an external environment.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402.  The examiner can normally be reached on Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZHENG SONG/Primary Examiner, Art Unit 2875